Citation Nr: 0809253	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of erectile dysfunction, currently rated as 
noncompensably disabling.

2.  Entitlement to an effective date earlier than August 27, 
1999 for the grant of service connection for erectile 
dysfunction and special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from December 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

The veteran's claims were previously before the Board and 
remanded in June 2006.  Since all directed development has 
been completed, they are properly before the Board at this 
time.


FINDINGS OF FACT

1.  Erectile dysfunction is manifested by erectile 
dysfunction only; there is no evidence indicating any penile 
deformity.

2.  Service connection for major depression was established 
effective August 27, 1999.

3.  Service connection for erectile dysfunction was 
established as secondary to major depression.

4.  Special monthly compensation was established for loss of 
use of a creative organ, due to the veteran's erectile 
dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.115b, 
Diagnostic Code 7599-7522 (2007).

2.  The criteria for an effective date prior to August 27, 
1999, for the grant of service connection for erectile 
dysfunction and for the grant of special monthly compensation 
for loss of use of a creative organ are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
September 1998, prior to the enactment of the VCAA.  In the 
present case, the unfavorable RO decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

A letter dated in June 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in June 2006 and was, 
therefore, informed of the evidence necessary to substantiate 
an earlier effective date claim.  He was also told how VA 
determines disability ratings.

The June 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  In 
addition, the September 2003 statement of the case contained 
the rating criteria used to evaluate the veteran's 
disability.  The veteran's claim was subsequently 
readjudicated in July 2005 and June 2007.  Therefore, the 
Board concludes that the veteran had actual knowledge of all 
notice requirements regarding rating claims, and there is no 
prejudice to the veteran in continuing with his claim.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's erectile dysfunction disability is rated 
noncompensable under the criteria of 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7522 (2007).  The veteran's specific 
disability is not listed on the Rating Schedule, and the RO 
assigned Diagnostic Code 7599 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2007).  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.115b, Diagnostic Code 7522, penis, 
deformity, with loss of erectile power.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA outpatient treatment records beginning in April 1998 show 
the veteran complained of worsening erectile problems.

In November 1998, the veteran underwent VA examination.  He 
described only marginal erectile capability.  Over the last 
several years, he had no significant erectile capability at 
all.  On examination, the urethral meatus was adequate.  The 
testes were firm with no atrophy or masses.  There were no 
cord masses or undue tenderness.

An April 1999 VA outpatient record shows the veteran 
complained of incomplete tumescence that progressively 
resulted in complete flaccidity.  The veteran reported that 
the external genitalia were intact.  A physical examination 
was not performed.

In January 2003, the veteran underwent VA examination.  He 
continued to be impotent despite prescription medication.  On 
examination, the urethral meatus was adequate.  The testes 
were normal in size and free of masses or tenderness.  The 
impression was erectile dysfunction.

The veteran contended in August 2003 that he was entitled to 
a 10 percent rating for his erectile dysfunction, and it was 
unfair to rate his disorder analogously and then determine he 
did not meet the criteria for a higher evaluation.

The veteran has erectile dysfunction secondary to service-
connected major depression.  The question herein is whether 
the veteran is entitled to a 20 percent evaluation under 
Diagnostic Code 7522, which entails both loss of erectile 
power and deformity of the penis.

The objective medical evidence reveals no deformity of the 
penis.  The Board cannot conclude there is a deformity when 
the medical examinations conducted in November 1998 and 
January 2003 specifically found no deformity.

The Board cannot grant a 20 percent evaluation under 
Diagnostic Code 7522 for erectile dysfunction with deformity 
of the penis without deformity of the penis.  The veteran has 
been granted benefits for loss of use of creative organ based 
on findings in the examinations.  The Board emphasizes that 
the medical evidence establishes that there is no deformity, 
and there is no contrary lay or medical evidence.

Such loss alone warrants only a zero percent evaluation, as 
the criteria for a compensable evaluation under Diagnostic 
Code 7522 require deformity of the penis.  38 C.F.R. §§ 4.31, 
4.115b.

In sum, the only symptom attributable to the service-
connected erectile dysfunction is simply the erectile 
dysfunction.  This alone without related deformity of the 
penis is insufficient for the granting of a compensable 
evaluation under Diagnostic Code 7522.  As the veteran does 
not meet the minimal criteria for a compensable evaluation 
under this provision, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2007) whether 
or not raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of erectile dysfunction not contemplated in 
the currently assigned zero percent rating permitted under 
the Schedule.  Thus, the evidence preponderates against the 
veteran's claim, and it must be denied.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.


Effective Date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

This statutory provision is implemented by a regulation which 
provides that the effective date of an evaluation and award 
of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400 (2007).

A brief review of the history of this claim reveals that 
after filing his claim in September 1998, the veteran was 
awarded service connection for erectile dysfunction as 
secondary to his service-connected major depression, 
effective August 27, 1999.  This July 2003 rating decision 
was based on a June 2003 Board decision, indicating the 
veteran was entitled to service connection for erectile 
dysfunction on a secondary basis to his major depression.  
Generally, when service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.303(a) (2007); but see MacPhee v. Nicholson, 459 F.3d 1323, 
1327-1327 (2006).  Here, service connection for major 
depression was established in an April 2000 rating decision 
and assigned an effective date of August 27, 1999.  

The Board notes that the veteran filed a claim of entitlement 
to service connection for impotence in May 1974.  The RO 
acknowledged in the June 2000 statement of the case that the 
current claim had been brought in May 1974.  To the extent 
that the RO acknowledges this is the date of the veteran's 
claim, the Board will acknowledge it as well.  Nevertheless, 
the veteran's erectile dysfunction was granted in June 2003 
on a secondary basis to his major depression.  Since his 
major depression was assigned an effective date of August 27, 
1999, any disability found to be secondary to major 
depression may not be assigned an effective date prior to 
August 27, 1999.  Furthermore, even though the veteran has 
contended that his erectile dysfunction is directly related 
to his active service, the Board established that service 
connection was only warranted on a secondary basis to major 
depression.  Therefore, as service connection for erectile 
dysfunction was established as secondary to his service-
connected major depression, entitlement to secondary service 
connection could not arise prior to August 27, 1999.

Furthermore, VA law provides that entitlement to special 
monthly compensation is warranted if a veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2007).  
In this case, the predicate service-connected disability, 
upon which special monthly compensation (SMC) was granted, is 
erectile dysfunction.  As shown above, the earliest possible 
effective date for the grant of the predicate service-
connected disability upon which the grant of SMC was based, 
(erectile dysfunction), and therefore the earliest possible 
effective date for SMC based on anatomical loss or loss of 
use of a creative organ, is August 27, 1999.  See 38 C.F.R. § 
3.400.

The Board finds that the facts of this case are analogous to 
those in Ross v. Peake, 21 Vet. App. 528 (2008).  In that 
case, the veteran sought an earlier effective date for the 
grant of a total disability rating based on unemployability 
(TDIU).  A schedular TDIU rating is warranted only when a 
veteran who is unable to secure or follow a substantially 
gainful occupation because of service-connected disabilities 
has either one service-connected disability rated at least 60 
percent disabling or multiple service-connected disabilities 
yielding a combined rating of 70 percent (with at least one 
of those disabilities rated 40 percent or more).  See 
38 C.F.R. § 4.16(a) (2007).

The Court in Ross v. Peake, supra, determined that the 
effective date of the grant of entitlement to a schedular 
TDIU could not be earlier than the date on which the veteran 
met the schedular requirements for consideration for a TDIU 
rating.  Therefore, meeting the requirements of 38 C.F.R. 
§ 4.16(a) was a condition precedent to his eligibility for a 
schedular TDIU rating.  In the present case, the award of 
service connection for the original disability is the 
condition precedent to the award of service connection for 
the secondary disability.  Therefore, the effective date of 
the veteran's grant of service connection for erectile 
dysfunction may not predate the effective date of the grant 
of service connection for major depression.

Based on the facts found, service connection for major 
depression was not granted until August 27, 1999, and the 
award of secondary service connection for erectile 
dysfunction may not predate the grant of service connection 
for the underlying disability.  Accordingly, an effective 
date prior to August 27, 1999, for the grant of erectile 
dysfunction and SMC is not warranted.  See 38 C.F.R. § 3.400 
(2007).


ORDER

A compensable evaluation for erectile dysfunction is denied.

An effective date prior to August 27, 1999, for the grant of 
service connection for erectile dysfunction and for the grant 
of entitlement to special monthly compensation for loss of 
use of a creative organ is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


